Title: From Thomas Jefferson to Samuel Hanway, 25 January 1803
From: Jefferson, Thomas
To: Hanway, Samuel


          
            Sir
            Washington Jan. 25. 1803.
          
          Your favor of Dec. 23. covering an address on the subject of the suspension of our right of deposit at N. Orleans was recieved on the 8th. inst. before that event took place I had taken measures for placing our rights on that river on a more secure footing, and immediately on hearing of the suspension, we set on foot such other measures as were most likely to remove it amicably and without delay; and my expectation is that this will be effected before the usual season of produce descending from the Ohio. and in order to preserve ourselves against the like risk in future, I have sent a Minister extraordinary, to Paris and Madrid, whose exertions joined with those of our ministers there, will we trust effect the desired object. these things you will have seen stated in the public papers, and they are repeated here only as a particular assurance to the inhabitants of Monongalia, in whose name the address is presented, that the interests of that country will be not less assiduously cherished than those of every other part. I may add with truth that in every form in which this subject has been brought before the legislature, they have shewn an equal sensibility to it. I pray you to accept assurances of my respect and consideration.
          
            Th: Jefferson
          
        